Citation Nr: 1759772	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDUI).


REPRESENTATION

Veteran is represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that the issues of entitlement to increased ratings for right upper extremity peripheral neuropathy and erectile dysfunction were previously remanded by the Board in August 2015 for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After an SOC was issued, the Veteran submitted a timely substantive appeal in February 2017 in which he requested a hearing before a Veterans Law Judge.  As the Veteran is awaiting a hearing on those issues, the Board will not accept jurisdiction over them at this time, but      they will be the subject of a subsequent Board decision, if otherwise in order.

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left upper extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the median nerve.

2.  Throughout the appeal period, the Veteran's service-connected left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

3.  Throughout the appeal period, the Veteran's service-connected right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

4.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

2.  The criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,   1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


      Left Upper Extremity Peripheral Neuropathy 

The Rating Schedule distinguishes between the major/dominant extremity and the minor/non-dominant extremity for rating purposes.  38 C.F.R. § 4.69 (2017).  In   this case, the record shows that the Veteran is right-handed.  Thus, his left upper extremity peripheral neuropathy will be evaluated as a disability affecting the   minor extremity.

Under Diagnostic Code 8515, a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve of the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve of the minor extremity.  Id. A maximum 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.  

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017).  Further, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the     nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be      for the mild, or at most, the moderate degree.  Id.  




Upon review of the record, the Board finds that a rating in excess of 20 percent for left upper extremity peripheral neuropathy is not warranted at any point during the period under review.  Throughout the appeal period, the record shows complaints of increasing pain, burning, tingling, and occasional numbness in the upper extremities.  Sensation to light touch was consistently decreased, and at times, there was decreased sensation to pain, vibration, cold, and position sense.  Sensory loss in all cutaneous nerves from the mid forearm into the hand was noted.  Electrodiagnostic studies revealed small fiber painful diabetic peripheral neuropathy. Reflexes were decreased in the left triceps. Muscle tone and bulk and radial pulses were normal. There was    no evidence hypotonia, rigidity, abnormal movements, nerve paralysis, or trophic 
changes. A June 2011 VA neurology treatment record noted some proximal weakness. Otherwise, the left upper extremity exhibited full muscle strength. Although a July 2015 disability benefits questionnaire (DBQ) completed by one of the Veteran's treatment providers noted atrophy in the left forearm, every other treatment provider and VA examiner who evaluated the Veteran before and after the July 2015 DBQ was submitted indicated that there was no evidence of muscle atrophy. As such, the Board finds this inconsistent report to be less persuasive than the other medical evidence.    See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). Accordingly, the Board finds that the most probative evidence demonstrates no distinct period on appeal          in which the Veteran exhibited muscle atrophy in the left upper extremity.  On a September 2015 DBQ, one of the Veteran's treatment providers characterized his      left upper extremity peripheral neuropathy as mild incomplete paralysis of the left median nerve. Likewise, a January 2017 VA examiner characterized it as mild incomplete paralysis of the median nerve. Upon review of the record, the Board        finds that the preponderance of the probative evidence is against a finding of severe incomplete paralysis or complete paralysis of the median nerve, such that a higher rating would be warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.


      Left and Right Lower Extremity Peripheral Neuropathy
	
Under Diagnostic Code 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520. A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id. A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  Id.

Upon review of the record, the Board finds that a rating in excess of 20 percent       is not warranted at any time for peripheral neuropathy of the left or right lower extremity. Throughout the appeal period, the record shows complaints of increasing pain, burning, tingling, numbness, and paresthesia and/or dysesthesia in both lower 
extremities. Sensation to light touch, vibration, and cold were consistently decreased, and at times, there was decreased position sense.  Sensory loss in all cutaneous nerves from the mid tibia and into the feet was noted. Electrodiagnostic studies revealed small fiber painful diabetic peripheral neuropathy. Reflexes were decreased. Muscle 
tone and bulk and tibial pulses were normal. There was no evidence atrophy, hypotonia, rigidity, abnormal movements, nerve paralysis, ulcers, or trophic changes. A June 2011 VA neurology treatment record noted some proximal weakness. Otherwise, both lower extremities exhibited full muscle strength.  A January 2017 VA examiner characterized the Veteran's left and right lower extremity peripheral neuropathy as mild incomplete paralysis of the sciatic nerve.  Upon review of the record, the Board finds that the preponderance of the probative evidence is against a finding of moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve, such that a higher rating would be warranted for left or right lower extremity peripheral neuropathy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

	TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating     to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  Id.

Throughout the period on appeal, service connection has been in effect for right upper extremity peripheral neuropathy, evaluated as 30 percent disabling; left upper extremity peripheral neuropathy, evaluated as 20 percent disabling; left and right lower extremity peripheral neuropathy, each evaluated as 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and erectile dysfunction, evaluated as noncompensably disabling. The Veteran's combined disability 
rating is 80 percent.  See 38 C.F.R. § 4.25 (2017). As all of his service-connected disabilities share a common etiology, the minimum schedular criteria for TDIU have been met.  See 38 C.F.R. §4.16(a).  

The evidence of record demonstrates that the highest level of education attained    by the Veteran is a high school diploma with one year of college and training in instrument technology during service.  After service, the Veteran worked as an instrument technician/manager of instrumentation and as an industrial automation instructor at a technical school.  A Social Security Administration work history 
report indicates that the Veteran's job as an instrumentation technician/manager involved calibrating and installing industrial instruments, which required standing, walking, climbing, and handling, grasping, and carrying large objects weighing between 25 and 50 pounds. The record shows that his job as an industrial automation instructor required using tools and equipment, reaching, handling objects, walking, sitting, standing, and lifting between 10 and 20 pounds.  An April 2008 vocational rehabilitation note indicates that the Veteran reported last working in 2006 as a technical school instructor and that he was unemployed due to physical disabilities, including chronic pain in his extremities, back, and neck, which caused limitations on standing, lifting, and bending.  The Board notes the Veteran is not service connected for his back or neck disabilities. 

VA treatment records throughout the appeal period show complaints of increasing pain, burning, tingling, numbness, and occasional weakness in all four extremities.  The June 2009 VA examiner indicated that the Veteran's bilateral upper and lower 
extremity neuropathy affected occupational activities in the form of decreased mobility, pain with standing and walking, and difficulty with fine motor movements in the hands. The examiner indicated that the Veteran would have to avoid employment that required climbing, prolonged standing, fine motor work, or use of power machines, but that he could perform desk and computer work with no limitations. On a September 2015 DBQ, one of the Veteran's treatment providers indicated that his lower extremity peripheral neuropathy caused difficulty with ambulation and balance, which put him    at risk for falling and serious injury. A January 2017 VA examiner indicated that the Veteran's peripheral neuropathy would most likely prevent him from functioning well in physical employment, such as carpentry, lawn maintenance, painting, or anything involving prolonged standing or walking, but that he would likely function well in sedentary employment. Given the Veteran's limitations on standing, walking, and fine motor movements in the hands and lack of experience or training for sedentary work, and after resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted.  



ORDER

A rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


